Citation Nr: 0617659	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic diarrhea.  

2.  Entitlement to an increased (compensable) rating for 
chronic tension headaches.  

3.  Entitlement to an increased (compensable) rating for 
post-traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The appellant had active military service from January 1981 
to January 2001.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 

The issues of entitlement to an increased (compensable) 
rating for chronic tension headaches and entitlement to an 
increased (compensable) rating for post-traumatic stress 
disorder (PTSD) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's service-connected chronic diarrhea is 
manifested by frequent episodes of bowel disturbance with 
abdominal distress; however, severe disability manifested by 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress is not shown.   


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not greater, for 
chronic diarrhea have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal (the appellant 
has indicated that he would be satisfied with a 10 percent 
disability rating for his chronic diarrhea), the Board finds 
that further action to comply with these new requirements is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran are to be avoided).  Under the 
circumstances in this case, the Board concludes that, if 
there has been any noncompliance with the VCAA, such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant seeks a higher evaluation for his service-
connected chronic diarrhea.  

The appellant's chronic diarrhea is not listed on the Rating 
Schedule; the RO assigned a zero percent disability rating 
under Diagnostic Code 7399-7319, effective from February 1, 
2001.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  Diagnostic Code 7319 
pertains to irritable colon syndrome (spastic colitis, mucous 
colitis, etc.).  Under Diagnostic Code 7319, a noncompensable 
rating is warranted for mild irritable colon syndrome 
manifested by disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
warranted for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating requires severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress. 
38 C.F.R. § 4.114, Diagnostic Code 7319.     

In October 2000, the appellant underwent a VA examination.  
At that time, he stated that he had chronic diarrhea.  He 
denied weight change, nausea or vomiting.  According to the 
appellant, diarrhea occurred three to four times a day, 
usually first thing in the morning.  He noted that 
constipation occurred only the day after taking Imodium to 
control the diarrhea.  The examining physician reported that 
there was "no fistula, no abdominal pain."  Imodium helped 
somewhat although the appellant still had two diarrheal 
stools in the mornings.  The appellant also took folic acid 
for his diarrhea.  The appellant denied any melena or 
hematochezia.  According to the examiner, the appellant had 
been previously evaluated for his diarrhea and that a 1997 
colonoscopy was negative and he had normal stool cultures and 
blood work.  The physical examination showed that the peri-
anal skin and mucosa surfaces appeared normal without sign of 
inflammation.  Rectal examination was without fissure, fecal 
leakage or hemorrhoids.  The appellant's prostate was normal.  
The diagnosis was chronic diarrhea.      

A VA Medical Center (VAMC) outpatient treatment record, dated 
in December 2002, shows that at that time, the appellant was 
seen for medication management.  A list of the appellant's 
medications included Loperamide and it was noted that the 
appellant was to take one capsule by mouth four times daily 
as needed, and two tablets with first loose stool and then 
one tablet.  
 
In May 2003, the RO received VAMC outpatient treatment 
records from July 2002 to May 2003.  The records reflect that 
in July 2002, the appellant was seen for his irritable bowel 
syndrome.  Upon physical examination, the appellant's abdomen 
was nondistended and nontender.  The diagnosis was irritable 
bowel syndrome.  

A VA examination was conducted in June 2003.  In regard to 
the appellant's chronic diarrhea, the appellant stated that 
he had seven to eight watery loose stools daily.  According 
to the appellant, there was occasional blood and no mucus, 
and he had abdominal cramps almost daily.  The examining 
physician indicated that there was no history suggestive of 
piles or hemorrhoids.  The appellant had been taking Imodium 
as needed, but there had not been much improvement.  The 
appellant's appetite was normal and his weight was stable.  
The physical examination showed that the appellant's abdomen 
was soft and non-tender.  There was no hepatosplenomegaly, 
engorged veins or ascites.  Bowel sounds were normally heard.  
No masses were felt and there were no hernias.  Rectal 
examination revealed normal sphincter.  There was no 
tenderness and no masses were felt.  According to the 
examiner, there was no blood over the gloves.  The diagnosis 
was chronic diarrhea, by history; most likely secondary to 
irritable bowel syndrome.    

In this case, the appellant contends that he is entitled to a 
compensable rating for his service-connected chronic 
diarrhea.  The appellant maintains that he has seven to eight 
watery loose stools daily, with abdominal cramps almost 
daily.  Under Diagnostic Code 7913, a 10 percent rating for 
irritable bowel syndrome requires evidence of moderate 
impairment, characterized by frequent episodes of bowel 
disturbance with abdominal distress.  The Board observes that 
the medical evidence of record tends to show that the 
appellant experiences frequent episodes of bowel disturbance 
and abdominal distress as demonstrated by the fact that he 
was prescribed medication on an as needed basis.  Therefore, 
the Board finds that the criteria for moderate disability 
have been demonstrated.  Consequently, a higher rating of 10 
percent for the appellant's service-connected chronic 
diarrhea is warranted.     

The Board also finds, based on the evidence of record, that 
the symptomatology of the appellant's chronic diarrhea does 
not warrant an evaluation that is higher because the 
appellant is not shown to have severe irritable colon 
syndrome with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
In this regard, the Board notes that the appellant takes 
medication for his condition only as needed.  In addition, 
VAMC outpatient treatment records show that in July 2002, the 
appellant's abdomen was nondistended and nontender.  
Moreover, in the appellant's most recent VA examination, 
dated in June 2003, the physical examination showed that the 
appellant's abdomen was soft and non-tender and the evidence 
shows that the veteran does not experience constant abdominal 
distress.  Thus, the preponderance of the evidence is against 
an evaluation in excess of 10 percent.  


ORDER

An increased evaluation of 10 percent, but not greater, for 
chronic diarrhea is granted, subject to the laws and 
regulations governing payment of monetary benefits.   


REMAND

The appellant contends that increased (compensable) 
disability ratings are warranted for his service-connected 
chronic tension headaches and PTSD.  

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

First, in a statement in support of claim (VA Form 21-4138), 
dated in March 2005, the appellant stated that he was awarded 
disability benefits from the Social Security Administration 
(SSA) based on his PTSD.  However, the SSA award decision and 
supporting documents are not part of the record.  In order to 
ensure that the appellant's PTSD increased rating claim is 
adjudicated on the basis of a complete evidentiary record, 
the SSA award letter and related evidence should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2005).

Second, the Board notes that in March 2005, before transfer 
of the claims file from the RO to the Board, the RO received 
VAMC outpatient treatment records from June 2004 to January 
2005.  The records show intermittent treatment for the 
appellant's service-connected PTSD.  The records further 
reflect that in September 2004, the appellant was scheduled 
to undergo a neurology consultation in order to evaluate his 
headaches.  However, he failed to report.  Nevertheless, the 
examiner who was supposed to conduct the evaluation prepared 
a report and provided a history of the appellant's illness.  
The aforementioned evidence has not been reviewed by the RO.  
Thus, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31; 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).

Third, since the last official VA examinations for the 
appellant's headaches and PTSD were conducted in June 2003, 
more current medical evidence is needed to evaluate the 
severity of these disabilities properly.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the above, the case is REMANDED for the following 
action:

1.  Provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain the SSA decision which awarded 
the appellant Social Security disability 
benefits and copies of the medical reports 
upon which that award was predicated.  All 
efforts to obtain these records should be 
fully documented, and the SSA should 
provide a negative response if records are 
not available.   

3.  Make arrangements with the appropriate 
VA medical facility for the appellant to 
be afforded the following examinations:

(A) a comprehensive VA neurological 
examination to determine the current 
nature and severity of the appellant's 
service-connected tension headaches.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination 
and the examination report should reflect 
that such review was accomplished.  

All necessary special studies or tests are 
to be accomplished.  The examiner is 
requested to offer an opinion as to 
whether the appellant's service-connected 
tension headaches result in characteristic 
prostrating attacks.  If characteristic 
prostrating attacks are shown, the 
examiner is requested to identify the 
frequency of such attacks.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

(B) a comprehensive VA psychiatric 
examination to determine the current 
severity of the appellant's service-
connected PTSD.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination and the examination 
report should reflect that such review was 
accomplished.  

All necessary special studies or tests are 
to be accomplished.  The psychiatric 
examiner should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the specific criteria set forth 
in 38 C.F.R. § 4.130 (2005) (General 
Rating Formula for Mental Disorders).  The 
examiner should also provide a full multi-
axial evaluation, to include the 
assignment of a numerical score on the 
Global Assessment of Functioning scale.  
It is imperative that the examiner include 
an explanation of the significance of the 
assigned numerical score relative to the 
appellant's ability to work.  Furthermore, 
the examiner should provide an opinion as 
to the degree of industrial impairment due 
to the appellant's service-connected PTSD.  
Social impairment, as it affects 
industrial adaptability, should also be 
discussed.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

5.  The RO should then review and re-
adjudicate the appellant's claims in light 
of the evidence added to the record since 
the April 2004 statement of the case was 
issued.  The RO should consider all of the 
evidence of record, and any additional 
evidence obtained by the RO pursuant to 
this remand.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.

Thereafter, the case must be returned to this Board for 
appellate review.  The Board intimates no opinion as to the 
final outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


